                3:19-cv-03296-SEM-TSH # 26   Page 1 of 4
                                                                              E-FILED
                                                   Monday, 22 March, 2021 08:42:21 AM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

HELENE TONIQUE WILLIAMS,             )
                                     )
               Plaintiff,            )
                                     )
     v.                              )       Case No. 19-cv-03296
                                     )
ILLINOIS DEPARTMENT OF               )
CHILDREN AND FAMILY                  )
SERVICES, ILLINOIS                   )
DEPARTMENT OF HUMAN                  )
RIGHTS, and EDWARD D.                )
WILLIAMS,                            )
                                     )
               Defendants.           )

                             OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Plaintiff Helene Tonique Williams is proceeding pro se and in

forma pauperis on the grounds of indigency. On March 4, 2021

this Court granted the motion to dismiss filed by Defendants Illinois

Department of Child and Family Services and Illinois Department of

Human Rights. Plaintiff’s claims against Defendant Edward D.

Williams, Sr. remain pending. Defendant Williams has not entered

an appearance in this matter.




                             Page 1 of 4
                 3:19-cv-03296-SEM-TSH # 26    Page 2 of 4




     A court must dismiss cases proceeding in forma pauperis “at

any time” if the action is frivolous, malicious, or fails to state a

claim. 28 U.S.C. § 1915(e)(2). Accordingly, this Court reviews the

Complaint to ensure that a federal claim is stated and that the

action is not frivolous or malicious. In reviewing the Complaint, the

Court accepts the factual allegations as true, liberally construing

them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th

Cir. 2013). However, conclusory statements and labels are

insufficient. Enough facts must be provided to "state a claim for

relief that is plausible on its face." Alexander v. U.S., 721 F.3d 418,

422 (7th Cir. 2013).

     Plaintiff alleges that Defendant Williams, who apparently is or

was Plaintiff’s foster father, is an “ex employee of the Chicago Secret

Service (federal)” who “sexualy [sic] abused, child abused, and child

sex trafficed [sic]” her when she was between 3 and 17 years old,

“lied about being born in Illinois and was from Mississippi” in order

to steal Plaintiff’s “birth and citizen rights,” and “held me hostage

after my foster mother died” when he should have “return[ed] me

back to the State of Illinois.” D/e 1, p. 2.




                               Page 2 of 4
                 3:19-cv-03296-SEM-TSH # 26   Page 3 of 4




     Since the statute of limitations is an affirmative defense under

Fed.R.Civ.P. 8(c), it would be inappropriate for the Court to dismiss

Plaintiff’s Complaint sua sponte on timeliness grounds. See Miles

v. WTMX Radio Network, No. 02 C 427, 2002 WL 1759802, at *2

(N.D. Ill. July 30, 2002). Nevertheless, the Court observes that

Plaintiff’s claims against Defendant Williams are almost certainly

barred by the various applicable statutes of limitations. Plaintiff

was born in February 1985 and attained majority in February 2003.

See d/e 16, p. 8. The limitations period for any claim arising from

injuries that occurred when Plaintiff was between the ages of 3 and

17 would therefore begin to run in February 2003. Plaintiff filed her

Complaint on December 20, 2019, meaning that Plaintiff’s claims

are untimely if they are subject to a limitations period of less than

16 years and 9 months. 18 U.S.C. § 2255, which provides a civil

remedy for personal injuries suffered by minor victims of sex

trafficking and sexual abuse, is governed by a ten-year statute of

limitations. 18 U.S.C. § 2255(b).

     This lawsuit is one of a series of lawsuits that Plaintiff began

to file in the Central District of Illinois in order to circumvent the

filing restrictions placed on Plaintiff in the Northern District of


                              Page 3 of 4
                  3:19-cv-03296-SEM-TSH # 26   Page 4 of 4




Illinois as a consequence for repeatedly filing frivolous lawsuits.

See Williams v. Preckwinkle, 782 F. App'x 493 (7th Cir. 2019), reh'g

denied (Nov. 14, 2019). The Complaint does contain some serious

allegations of sexual abuse alongside more fantastic claims, but due

to the lack of detail, sense, or structure the Court finds that

Plaintiff has not stated a claim that is plausible on its face.

     IT IS ORDERED:

     1.     This case is DISMISSED WITH PREJUDICE pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

     2.     All pending motions are DENIED AS MOOT.

     3.     The clerk is directed to close this case and enter

judgment.

ENTER: March 22, 2021


                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                               Page 4 of 4
